Citation Nr: 0431951	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss, for the period from April 
3, 2000, to March 28, 2004, on appeal from the initial grant 
of service connection.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss, for the period beginning 
March 29, 2004, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned an initial 0 percent, noncompensable disability 
rating, effective from April 3, 2000.  The veteran appealed 
for a higher rating.  In a May 2004 rating decision, the RO 
increased the rating and assigned staged ratings, of 10 
percent effective from April 3, 2000, and 20 percent 
effective from March 29, 2004.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the ratings assigned for 
his hearing loss continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  For the period from April 3, 2000, to March 28, 2004, on 
audiological testing, hearing impairment levels did not 
exceed V in the right ear and IV in the left ear.

3.  For the period beginning March 29, 2004, on audiological 
testing, hearing impairment levels did not exceed IV in the 
right ear and VI in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, for the period from April 
3, 2000, to March 28, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, 
Tables VI, VIa, and VII (2004).

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss, for the period beginning 
March 29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, and 
VII.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations provide that VA will assist a 
claimant by providing certain notice, and in obtaining 
evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in March 2001, the RO provided notice as to 
what evidence was needed to substantiate the original claim 
for service connection for hearing loss, what evidence the 
veteran was responsible for obtaining, and what evidence VA 
would undertake to obtain.  VA's General Counsel has held 
that once notice is provided for the original claim for 
service connection, additional notice is not required for 
"downstream" issues, such as the original evaluation of the 
service connected disability.  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The issue currently before the Board, is a 
"down stream" issue from that of entitlement to service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (2003); 69 Fed. Reg. 25180 
(2004).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

In addition, the statement of the case (SOC) issued in August 
2003, and a supplemental statement of the case (SSOC) issued 
in May 2004, informed the veteran that the evidence needed to 
substantiate his claim was that showing the requisite hearing 
loss for the next higher rating under the rating schedule.  
VCAA notice may be provided through a SOC or SSOC.  
VAOPGCPREC 7-2004 (2004); 69 Fed. Reg. 59,989 (2004).  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, VA issued some parts of notification 
required under VCAA after the initial adjudication of the 
claim.  The Court explained in Pelegrini that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  

The veteran was not prejudiced by any delayed notice.  If he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

In fact, evidence substantiating his entitlement to a higher 
rating was received after the statement of the case, and the 
veteran was provided the higher rating without regard to 
previous denials.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains the 
results of audiological testing performed in 2002 and 2004.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Ratings for Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned, and continued his appeal after 
the RO assigned staged ratings by increasing the rating 
effective in 2004.  The Board will consider the evidence for 
the entire period since the effective date of the grant of 
service connection, and will consider whether higher ratings 
are warranted for any time during that period.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  The pure tone 
threshold average is the average of the pure tone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
pure tone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the pure 
tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the pure tone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2004).  
Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Pure tone Threshold Average and Speech 
Discrimination

Percentage of 
Discrimination		Pure tone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIA
Numeric Designation of Hearing Impairment Based Only on
Pure tone Threshold Average

Pure tone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

The veteran underwent private audiological testing in June 
2000.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
70
80
LEFT
50
45
65
60
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 80 percent in the left ear.

In that testing, the pure tone threshold average (the average 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz), was 65 decibels in the right ear, and speech 
discrimination was 68 percent in the right ear.  The right 
ear hearing impairment level was V.  In the left ear, the 
pure tone threshold average was 61 decibels, and speech 
discrimination was 80 percent.  The left ear hearing 
impairment level was IV.  The combined hearing impairment 
level was consistent with a 10 percent rating.

On a VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
70
65
LEFT
45
40
60
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In that testing, the pure tone threshold average was 60 
decibels in the right ear, and speech discrimination was 96 
percent in the right ear.  The right ear hearing impairment 
level was II.  In the left ear, the pure tone threshold 
average was 61 decibels, and speech discrimination was 94 
percent.  The left ear hearing impairment level was II.  The 
combined hearing impairment level was consistent with a 0 
percent rating.

On a VA audiological evaluation on March 29, 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
80
80
80
LEFT
65
65
85
85
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.

In that testing, the pure tone threshold average was 73 
decibels in the right ear, and speech discrimination was 80 
percent in the right ear.  The right ear hearing impairment 
level was IV.  In the left ear, the pure tone threshold 
average was 80 decibels, and speech discrimination was 72 
percent.  The left ear hearing impairment level was VI.  The 
combined hearing impairment level was consistent with a 20 
percent rating.

On a VA audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
70
80
LEFT
50
55
70
80
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.

In that testing, the pure tone threshold average was 66 
decibels in the right ear, and speech discrimination was76 
percent in the right ear.  The right ear hearing impairment 
level was IV.  In the left ear, the pure tone threshold 
average was 71 decibels, and speech discrimination was 76 
percent.  The left ear hearing impairment level was IV.  The 
combined hearing impairment level was consistent with a 10 
percent rating.

Based on all of the test results, the preponderance of the 
evidence is against a hearing loss rating in excess of 10 
percent for the period from April 3, 2000, to March 28, 2004.  
The preponderance of the evidence also is against a hearing 
loss rating in excess of 20 percent for the period beginning 
March 29, 2004.  The claimed rating increases must be denied.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his hearing loss.  He has not alleged, 
nor does the record show marked interference with employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss, for the period from April 3, 
2000, to March 28, 2004, is denied.

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss, for the period beginning March 
29, 2004, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



